The offense is possessing intoxicating liquor in a dry area for the purpose of sale; the punishment, a fine of $250.00 and confinement in jail for sixty days.
No judgment appears in the transcript. In the absence of a judgment this court is without jurisdiction.
It appears from the record that appellant entered into a recognizance. The recognizance is not embraced in the transcript. Under the circumstances, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.